                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 1                                                                    Jul 12, 2021
 2                                                                       SEAN F. MCAVOY, CLERK



 3                        UNITED STATES DISTRICT COURT
 4                       EASTERN DISTRICT OF WASHINGTON

 5
     JENNIFER N.,                                   No. 2:20-CV-0213-JTR
 6
 7                      v.                          ORDER GRANTING STIPULATED
 8                                                  MOTION FOR REMAND
     ANDREW M. SAUL,                                PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,
10
11                Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 19.
16   Attorney Dana C. Madsen represents Plaintiff; Special Assistant United States
17   Attorney David J. Burdett represents Defendant. The parties have consented to
18   proceed before a magistrate judge. ECF No. 7. After considering the file and
19   proposed order, IT IS ORDERED:
20         1.     The parties’ Stipulated Motion for Remand, ECF No. 19, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative proceedings pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
25   further develop the record, and issue a new decision. The ALJ shall: (1) consider
26   all medical opinions and testimonial evidence of record; (2) reassess Plaintiff’s
27   residual functional capacity; and (3) obtain updated vocational expert evidence to
28   assess whether Plaintiff could perform other jobs in the national economy.

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   Plaintiff may present additional testimony and submit additional evidence, and the
 2   ALJ may take any further action needed to complete the administrative record.
 3         2.    Judgment shall be entered for PLAINTIFF.
 4         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
 5   STRICKEN AS MOOT.
 6         4.    An application for attorney fees and costs may be filed by separate
 7   motion.
 8         The District Court Executive is directed to enter this Order, forward copies
 9   to counsel, and CLOSE THE FILE.
10         DATED July 12, 2021.
11
12                               _____________________________________
                                           JOHN T. RODGERS
13                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
